
	
		II
		112th CONGRESS
		1st Session
		S. 1566
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2011
			Mr. Kirk (for himself,
			 Mr. Alexander, Mr. Burr, Mr.
			 Isakson, Mr. McCain,
			 Mr. Roberts, Mr. Rubio, and Mr.
			 Wicker) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding public charter schools.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empowering Parents through Quality
			 Charter Schools Act.
		2.ReferencesExcept as otherwise specifically provided,
			 whenever in this Act a section or other provision is amended or repealed, such
			 amendment or repeal shall be considered to be made to that section or other
			 provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.).
		3.PurposeSection 5201 (20 U.S.C. 7221) is amended to
			 read as follows:
			
				5201.PurposeIt is the purpose of this subpart to—
					(1)provide financial
				assistance for the planning, program design, and initial implementation of
				charter schools;
					(2)expand the number
				of high-quality charter schools available to students across the Nation;
					(3)evaluate the
				impact of such schools on student achievement, families, and communities, and
				share best practices between charter schools and other public schools;
					(4)encourage States
				to provide support to charter schools for facilities financing in an amount
				more nearly commensurate to the amount the States have typically provided for
				traditional public schools;
					(5)improve student services to increase
				opportunities for students who are children with disabilities, English language
				learners, and other traditionally underserved students to attend charter
				schools and meet challenging State academic achievement standards; and
					(6)support efforts to strengthen the charter
				school authorizing process to improve performance management, including
				transparency, monitoring, and evaluation of such
				schools.
					.
		4.Program
			 authorizedSection 5202 (20
			 U.S.C. 7221a) is amended to read as follows:
			
				5202.Program
				authorized
					(a)In
				generalThe Secretary is
				authorized to carry out a charter school program that supports charter schools
				that serve elementary school and secondary school students by—
						(1)supporting the
				startup, replication, and expansion of charter schools;
						(2)assisting charter
				schools in accessing credit to acquire and renovate facilities for school use;
				and
						(3)carrying out national activities to
				support—
							(A)charter school
				development;
							(B)the dissemination
				of best practices of charter schools for all schools; and
							(C)the evaluation of
				the impact of the program on schools participating in the program.
							(b)Funding
				AllotmentFrom the amount made available under section 5211 for a
				fiscal year, the Secretary shall—
						(1)reserve 15 percent
				to support charter school facilities assistance under section 5204;
						(2)reserve not more
				than 5 percent to carry out national activities under section 5205; and
						(3)use the remaining
				amount after the Secretary reserves funds under paragraphs (1) and (2) to carry
				out section 5203.
						(c)Prior grants and
				subgrantsThe recipient of a
				grant or subgrant under this subpart, as such subpart was in effect on the day
				before the date of enactment of the Empowering Parents through Quality Charter
				Schools Act, shall continue to receive funds in accordance with the terms and
				conditions of such grant or
				subgrant.
					.
		5.Grants to support
			 high-quality charter schoolsSection 5203 (20 U.S.C. 7221b) is amended to
			 read as follows:
			
				5203.Grants to
				support high-quality charter schools
					(a)DefinitionsIn this section:
						(1)Charter
				management organizationThe term charter management
				organization means a nonprofit organization that operates, manages, or
				oversees multiple charter schools by centralizing or sharing certain functions
				and resources among schools, or a group or consortium of such
				organizations.
						(2)Eligible
				entityThe term eligible entity means—
							(A)a State
				entity;
							(B)an authorized
				public chartering agency;
							(C)a local
				educational agency; or
							(D)a charter
				management organization.
							(3)State
				entityThe term State entity means—
							(A)a State
				educational agency;
							(B)a State charter
				school board; or
							(C)a Governor of a
				State.
							(b)Program
				authorizedFrom the amount
				reserved under section 5202(b)(3), the Secretary shall award grants, on a
				competitive basis, to eligible entities to enable—
						(1)eligible entities
				described in subparagraph (A), (B), or (C) of subsection (a)(2) to—
							(A)award subgrants
				to eligible applicants—
								(i)to
				open new charter schools;
								(ii)to open
				replicable, high-quality charter school models; or
								(iii)to expand
				high-quality charter schools; and
								(B)provide technical assistance to eligible
				applicants and authorized public chartering agencies in carrying out the
				activities described in subparagraph (A) and work with authorized public
				chartering agencies in the State to improve authorizing quality; or
							(2)eligible entities described in subparagraph
				(B), (C), or (D) of subsection (a)(2) to open new charter schools or replicable
				high-quality charter school models or to expand high-quality charter
				schools.
						(c)Uses of
				funds
						(1)Special rule for
				subgranting entitiesAn eligible entity receiving a grant under
				subsection (b)(1) shall—
							(A)use 90 percent of the grant funds to carry
				out subsection (b)(1)(A), in accordance with the quality charter school program
				described in the entity’s application approved pursuant to
				subsection (g); and
							(B)reserve 10 percent
				of such funds to carry out the activities described in
				subsection (b)(1)(B), of which not
				more than 30 percent may be used for administrative costs which may include
				technical assistance.
							(2)Contracts and
				grantsAn eligible entity may
				use a grant received under this section to carry out the activities described
				in subsection (b) directly or through grants, contracts, or cooperative
				agreements.
						(d)Program periods;
				peer review; diversity of projects
						(1)Program
				periods
							(A)GrantsA grant awarded by the Secretary to an
				eligible entity under this section shall be for a period of 5 years.
							(B)SubgrantsA
				subgrant awarded by an eligible entity under this section shall be for a period
				of not more than 5 years, of which an eligible applicant may use not more than
				18 months for planning and program design.
							(2)Peer
				ReviewThe Secretary, and
				each eligible entity awarding subgrants under this section, shall use a peer
				review process to review applications for assistance under this section.
						(3)Diversity of
				ProjectsEach eligible entity awarding subgrants under this
				section shall award subgrants in a manner that, to the extent practicable and
				applicable, ensures that such subgrants—
							(A)are distributed
				throughout different areas, including urban, suburban, and rural areas;
				and
							(B)will assist
				charter schools representing a variety of educational approaches.
							(e)Limitations
						(1)GrantsAn
				eligible entity may not receive more than 1 grant under this section for a
				5-year period, unless the eligible entity demonstrates to the Secretary that,
				for each charter school supported under the first grant, the education results,
				in the areas described in subparagraphs (A) and (D) of section 5210(6), for the
				students enrolled in the charter school have improved for not less than 3
				consecutive years during the grant period.
						(2)SubgrantsAn
				eligible applicant may not receive more than 1 subgrant under this section per
				charter school for a 5-year period.
						(f)ApplicationsAn
				eligible entity desiring to receive a grant under this section shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require. The application shall include the following:
						(1)A description of the entity’s objectives in
				running a quality charter school program under this section and how the
				objectives of the program will be carried out, including—
							(A)a description of
				how the entity will—
								(i)support both new
				charter school startup and the expansion and replication of high-quality
				charter school models;
								(ii)will work with charter schools to promote
				inclusion of all students and support all students once they are enrolled to
				promote retention;
								(iii)will work with
				charter schools on recruitment practices, including efforts to engage groups
				that may otherwise have limited opportunities to participate in charter
				schools;
								(iv)will share best
				and promising practices between charter schools and other public
				schools;
								(v)will ensure the
				charter schools the eligible entity supports can meet the educational needs of
				their students, including students who are children with disabilities and
				English language learners; and
								(vi)will support
				efforts to increase quality initiatives, including meeting the quality
				authorizing elements described in
				paragraph
				(2)(D)(ii);
								(B)in the case of
				any eligible entity that will be awarding subgrants under subsection (b)(1)(A),
				a description of how the entity—
								(i)will inform
				eligible charter schools, developers, authorized public chartering agencies,
				and other entities of the availability of funds under the program;
								(ii)will work with eligible applicants to
				ensure that the applicants access all Federal funds that they are eligible to
				receive, and help the charter schools supported by the applicants and the
				students attending the charter schools—
									(I)participate in the
				Federal programs in which the schools and students are eligible to participate;
				and
									(II)receive the
				commensurate share of Federal funds the schools and students are eligible to
				receive under such programs;
									(iii)will ensure
				eligible applicants that receive a subgrant under the entity’s program are
				prepared to continue to operate the charter schools receiving the subgrant
				funds once the funds have expired;
								(iv)will support
				charter schools in local educational agencies with large numbers of schools
				that are required to comply with the requirements of section 1116(b);
				and
								(v)will carry out the subgrant competition,
				including—
									(I)a description of
				the application each eligible applicant desiring to receive a subgrant will
				submit, which application shall include—
										(aa)a
				description of the roles and responsibilities of eligible applicants, partner
				organizations, and management organizations, including the administrative and
				contractual roles and responsibilities; and
										(bb)a
				description of the quality controls agreed to between the eligible applicant
				and the authorized public chartering agency involved, such as a contract or
				performance agreement, and how a school’s performance on the State’s academic
				accountability system will be a primary factor for renewal; and
										(II)a description of
				how the entity will review applications;
									(C)except in the case
				of an eligible entity described in subsection (a)(3)(A), a description of how
				the entity—
								(i)will work with the
				State educational agency and the charter schools in the State to maximize
				charter school participation in Federal and State programs for charter schools;
				and
								(ii)will work with
				the State educational agency to adequately operate the entity’s program under
				this section, where applicable;
								(D)in the case of an
				eligible entity that is a State entity, a description of the extent to which
				the entity—
								(i)is
				able to meet and carry out the priorities described in
				subsection (g)(2); and
								(ii)is working to develop or strengthen a
				cohesive statewide system to support the opening of new charter schools and
				replicable, high-quality charter school models, and expanding high-quality
				charter schools; and
								(E)in the case of an entity that partners with
				an outside organization to carry out the entity’s quality charter school
				program, in whole or in part, of the roles and responsibilities of this
				partner.
							(2)Assurances, including a description of how
				the assurances will be met, that—
							(A)the eligible
				entity, if awarding subgrants, will—
								(i)consider
				applications from eligible charter schools, authorized public chartering
				agencies, charter management organizations, and other entities as applicable
				under State law; and
								(ii)provide adequate
				technical assistance to eligible applicants to—
									(I)meet the
				objectives described in clauses (ii) and (iii) of
				paragraph (1)(A) and
				subparagraph (B); and
									(II)enroll
				traditionally underserved students, including students who are children with
				disabilities and English language learners, to promote an inclusive education
				environment;
									(B)each charter school receiving funds under
				the entity’s program will have a high degree of autonomy over budget and
				operations;
							(C)the entity will support charter schools in
				meeting the educational needs of their students as described in
				paragraph
				(1)(A)(v);
							(D)in the case of an
				eligible entity that is a State entity—
								(i)the entity will
				ensure that the authorized public chartering agency of any charter school that
				receives funds under the entity’s program—
									(I)ensures that the
				charter school is meeting the obligations under this Act, part B of the
				Individuals with Disabilities Education Act, title VI of the Civil Rights Act
				of 1964, and section 504 of the Rehabilitation Act of 1973; and
									(II)adequately
				monitors and helps the schools in recruiting, enrolling, and meeting the needs
				of all students, including students who are children with disabilities and
				English language learners; and
									(ii)the entity will promote quality
				authorizing, such as through providing technical assistance, to support all
				authorized public chartering agencies in the State to improve the monitoring of
				their charter schools, including by—
									(I)using annual
				performance data, which may include graduation rates and student growth data,
				as appropriate, to measure the progress of their schools toward becoming
				high-quality charter schools; and
									(II)reviewing the
				schools’ independent, annual audits of financial statements conducted in
				accordance with generally accepted accounting principles, and ensuring any such
				audits are publically reported.
									(3)A request and justification for waivers of
				any Federal statutory or regulatory provisions that the entity believes are
				necessary for the successful operation of the charter schools that will receive
				funds under the entity’s program under this section, and a description of any
				State or local rules, generally applicable to public schools, that will be
				waived, or otherwise not apply to such schools.
						(g)Selection
				criteria; priority
						(1)Selection
				criteriaThe Secretary shall
				award grants to eligible entities under this section on the basis of the
				quality of the applications submitted under
				subsection (f), after taking into
				consideration—
							(A)the degree of
				flexibility afforded by the State’s public charter school law and, in the case
				of an eligible entity described in subsection (a)(2)(A), how the entity will
				work to maximize the flexibility provided to charter schools under the
				law;
							(B)the quality of the
				strategy for assessing achievement of the entity's objectives under subsection
				(f)(1);
							(C)the likelihood
				that the eligible entity, and any eligible applicants receiving subgrants from
				the eligible entity, will meet those objectives and improve educational results
				for students;
							(D)the proposed
				number of new charter schools to be opened, and the number of high-quality
				charter schools to be replicated or expanded under the program;
							(E)in the case of an
				eligible entity awarding subgrants under subsection (b)(1)(A), the entity’s
				plan to—
								(i)adequately monitor
				the eligible applicants receiving subgrants under the entity’s program;
								(ii)work with the
				authorized public chartering agencies involved to avoid duplication of work for
				the charter schools and authorized public chartering agencies; and
								(iii)provide adequate
				technical assistance, as described in the entity’s application under
				subsection (f), for the eligible
				applicants receiving subgrants under the entity’s program; and
								(F)the entity’s plan
				to support quality authorizing efforts in the State, consistent with the
				objectives under subsection (f)(1).
							(2)PriorityIn
				selecting State entities to receive a portion of the grants awarded under this
				section, the Secretary shall give priority to State entities to the extent that
				they meet the following criteria:
							(A)In the case in which a State entity is
				located in a State that allows an entity other than the State educational
				agency to be an authorized public chartering agency or a State in which only a
				local educational agency may be an authorized public chartering agency, the
				State has an appeals process for the denial of an application for a charter
				school.
							(B)The State entity
				is located in a State that ensures equitable financing, as compared to
				traditional public schools, for charter schools and students in a prompt
				manner.
							(C)The State entity
				is located in a State that uses charter schools and best practices from charter
				schools to help improve struggling schools and local educational
				agencies.
							(D)The State entity
				partners with an organization that has a demonstrated record of success in
				developing management organizations to support the development of charter
				schools in the State.
							(E)The State entity
				supports charter schools that support at-risk students through activities such
				as dropout prevention or dropout recovery.
							(h)Local uses of
				fundsAn eligible applicant receiving a subgrant under this
				section shall use such funds to open new charter schools or replicable,
				high-quality charter school models, or expand existing high-quality charter
				schools.
					(i)Reporting
				requirementsEach eligible
				entity receiving a grant under this section shall submit to the Secretary, at
				the end of the third year of the 5-year grant period and at the end of such
				grant period, a report on—
						(1)the number of
				students served and, if applicable, how many new students were served during
				each year of the grant period;
						(2)in the case of an
				eligible entity awarding subgrants under subsection (b)(1)(A), the number of
				subgrants awarded under this section to carry out each of the following:
							(A)the opening of new
				charter schools;
							(B)the opening of
				replicable, high-quality charter school models; and
							(C)the expansion of
				high-quality charter schools;
							(3)in the case of an
				eligible entity receiving a grant under subsection (b)(2), the number of new
				charter schools opened, the number of replicable high-quality charter school
				models opened, and the number of high-quality charter schools expanded under
				the grant;
						(4)in the case of a
				State entity, the progress the State entity made toward meeting the priorities
				described in
				subsection (g)(2), as
				applicable;
						(5)how the entity met
				the objectives of the quality charter school program described in the entity’s
				application under
				subsection (f);
						(6)how the entity
				complied with, and, if applicable, ensured that eligible applicants complied
				with, the assurances described in the entity’s application; and
						(7)how the entity
				worked with authorized public chartering agencies, including how the agencies
				worked with the management company or leadership of the schools in which the
				subgrants were awarded, if
				applicable.
						.
		6.Facilities
			 financing assistanceSection
			 5204 (20 U.S.C. 7221c) is amended to read as follows:
			
				5204.Facilities
				financing assistance
					(a)Grants to
				eligible entities
						(1)In
				generalFrom the amount reserved under section 5202(b)(1), the
				Secretary shall award not less than 3 grants to eligible entities that have
				applications approved under
				subsection (d) to demonstrate innovative
				methods of assisting charter schools to address the cost of acquiring,
				constructing, and renovating facilities by enhancing the availability of loans
				or bond financing.
						(2)Eligible entity
				definedFor purposes of this section, the term eligible
				entity means—
							(A)a public entity,
				such as a State or local governmental entity;
							(B)a private
				nonprofit entity; or
							(C)a consortium of
				entities described in subparagraphs (A) and (B).
							(b)Grantee
				Selection
						(1)Evaluation of
				applicationThe Secretary shall evaluate each application
				submitted under
				subsection
				(d), and shall determine whether the application is sufficient
				to merit approval.
						(2)Distribution of
				grantsThe Secretary shall award not less than one grant to an
				eligible entity described in
				subsection (a)(2)(A), not less than one
				grant to an eligible entity described in subsection (a)(2)(B), and not less than
				one grant to an eligible entity described in subsection (a)(2)(C), if
				applications are submitted that permit the Secretary to do so without approving
				an application that is not of sufficient quality to merit approval.
						(c)Grant
				CharacteristicsGrants under
				subsection (a) shall be of a sufficient
				size, scope, and quality so as to ensure an effective demonstration of an
				innovative means of enhancing credit for the financing of charter school
				acquisition, construction, or renovation.
					(d)Applications
						(1)In
				generalTo receive a grant under
				subsection (a), an eligible entity shall
				submit to the Secretary an application in such form as the Secretary may
				reasonably require.
						(2)ContentsAn
				application submitted under
				paragraph (1) shall contain—
							(A)a statement
				identifying the activities proposed to be undertaken with funds received under
				subsection (a), including how the
				eligible entity will determine which charter schools will receive assistance,
				and how much and what types of assistance charter schools will receive;
							(B)a description of
				the involvement of charter schools in the application’s development and the
				design of the proposed activities;
							(C)a description of
				the eligible entity’s expertise in capital market financing;
							(D)a description of
				how the proposed activities will leverage the maximum amount of private-sector
				financing capital relative to the amount of government funding used and
				otherwise enhance credit available to charter schools, including how the entity
				will offer a combination of rates and terms more favorable than the rates and
				terms that a charter school could receive without assistance from the entity
				under this section;
							(E)a description of
				how the eligible entity possesses sufficient expertise in education to evaluate
				the likelihood of success of a charter school program for which facilities
				financing is sought; and
							(F)in the case of an
				application submitted by a State governmental entity, a description of the
				actions that the entity has taken, or will take, to ensure that charter schools
				within the State receive the funding the charter schools need to have adequate
				facilities.
							(e)Charter school
				objectivesAn eligible entity receiving a grant under this
				section shall use the funds deposited in the reserve account established under
				subsection (f) to assist one or more
				charter schools to access private sector capital to accomplish one or both of
				the following objectives:
						(1)The acquisition
				(by purchase, lease, donation, or otherwise) of an interest (including an
				interest held by a third party for the benefit of a charter school) in improved
				or unimproved real property that is necessary to commence or continue the
				operation of a charter school.
						(2)The construction
				of new facilities, including predevelopment costs, or the renovation, repair,
				or alteration of existing facilities, necessary to commence or continue the
				operation of a charter school.
						(f)Reserve
				account
						(1)Use of
				fundsTo assist charter
				schools to accomplish the objectives described in
				subsection (e), an eligible entity
				receiving a grant under
				subsection (a) shall, in accordance with
				State and local law, directly or indirectly, alone or in collaboration with
				others, deposit the funds received under
				subsection (a) (other than funds used for
				administrative costs in accordance with
				subsection (g)) in a reserve account
				established and maintained by the eligible entity for this purpose. Amounts
				deposited in such account shall be used by the eligible entity for one or more
				of the following purposes:
							(A)Guaranteeing,
				insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
				therein, the proceeds of which are used for an objective described in
				subsection
				(e).
							(B)Guaranteeing and
				insuring leases of personal and real property for an objective described in
				subsection (e).
							(C)Facilitating
				financing by identifying potential lending sources, encouraging private
				lending, and other similar activities that directly promote lending to, or for
				the benefit of, charter schools.
							(D)Facilitating the
				issuance of bonds by charter schools, or by other public entities for the
				benefit of charter schools, by providing technical, administrative, and other
				appropriate assistance (including the recruitment of bond counsel,
				underwriters, and potential investors and the consolidation of multiple charter
				school projects within a single bond issue).
							(2)InvestmentFunds
				received under this section and deposited in the reserve account established
				under paragraph (1) shall be invested in obligations issued or guaranteed by
				the United States or a State, or in other similarly low-risk securities.
						(3)Reinvestment of
				EarningsAny earnings on funds received under
				subsection (a) shall be deposited in the
				reserve account established under paragraph (1) and used in accordance with
				such subsection.
						(g)Limitation on
				administrative costsAn eligible entity may use not more than 2.5
				percent of the funds received under
				subsection (a) for the administrative
				costs of carrying out its responsibilities under this section (excluding
				subsection
				(k)).
					(h)Audits and
				reports
						(1)Financial Record
				Maintenance and AuditThe financial records of each eligible
				entity receiving a grant under
				subsection (a) shall be maintained in
				accordance with generally accepted accounting principles and shall be subject
				to an annual audit by an independent public accountant.
						(2)Reports
							(A)Grantee annual
				reportsEach eligible entity
				receiving a grant under
				subsection (a) annually shall submit to
				the Secretary a report of its operations and activities under this
				section.
							(B)ContentsEach
				annual report submitted under subparagraph (A) shall include—
								(i)a
				copy of the most recent financial statements, and any accompanying opinion on
				such statements, prepared by the independent public accountant reviewing the
				financial records of the eligible entity;
								(ii)a
				copy of any report made on an audit of the financial records of the eligible
				entity that was conducted under paragraph (1) during the reporting
				period;
								(iii)an evaluation by
				the eligible entity of the effectiveness of its use of the Federal funds
				provided under
				subsection (a) in leveraging private
				funds;
								(iv)a
				listing and description of the charter schools served during the reporting
				period, including the amount of funds used by each school, the type of project
				facilitated by the grant, and the type of assistance provided to the charter
				schools;
								(v)a
				description of the activities carried out by the eligible entity to assist
				charter schools in meeting the objectives set forth in
				subsection
				(e); and
								(vi)a
				description of the characteristics of lenders and other financial institutions
				participating in the activities undertaken by the eligible entity under this
				section (excluding
				subsection (k)) during the reporting
				period.
								(C)Secretarial
				reportThe Secretary shall
				review the reports submitted under subparagraph (A) and shall provide a
				comprehensive annual report to Congress on the activities conducted under this
				section (excluding
				subsection (k)).
							(i)No full faith
				and credit for grantee obligationNo financial obligation of an eligible
				entity entered into pursuant to this section (such as an obligation under a
				guarantee, bond, note, evidence of debt, or loan) shall be an obligation of, or
				guaranteed in any respect by, the United States. The full faith and credit of
				the United States is not pledged to the payment of funds which may be required
				to be paid under any obligation made by an eligible entity pursuant to any
				provision of this section.
					(j)Recovery of
				funds
						(1)In
				generalThe Secretary, in accordance with chapter 37 of title 31,
				United States Code, shall collect—
							(A)all of the funds
				in a reserve account established by an eligible entity under
				subsection (f)(1) if the Secretary
				determines, not earlier than 2 years after the date on which the eligible
				entity first received funds under this section (excluding
				subsection (k)), that the eligible entity
				has failed to make substantial progress in carrying out the purposes described
				in such
				subsection; or
							(B)all or a portion
				of the funds in a reserve account established by an eligible entity under
				subsection (f)(1) if the Secretary
				determines that the eligible entity has permanently ceased to use all or a
				portion of the funds in such account to accomplish any purpose described in
				such subsection.
							(2)Exercise of
				AuthorityThe Secretary shall not exercise the authority provided
				in paragraph (1) to collect from any eligible entity any funds that are being
				properly used to achieve one or more of the purposes described in
				subsection (f)(1).
						(3)
				ProceduresThe provisions of sections 451, 452, and 458 of the
				General Education Provisions Act shall apply to the recovery of funds under
				paragraph (1).
						(4)ConstructionThis
				subsection shall not be construed to impair or affect the authority of the
				Secretary to recover funds under part D of the General Education Provisions
				Act.
						(k)Per-Pupil
				facilities aid program
						(1)Definition of
				per-pupil facilities aid programIn this subsection, the term
				per-pupil facilities aid program means a program in which a State
				makes payments, on a per-pupil basis, to charter schools to provide the schools
				with financing—
							(A)that is dedicated
				solely for funding charter school facilities; or
							(B)a portion of which
				is dedicated for funding charter school facilities.
							(2)Grants
							(A)In
				generalFrom the amount reserved under section 5202(b)(1)
				remaining after the Secretary makes grants under
				subsection (a), the Secretary shall make
				grants, on a competitive basis, to States to pay for the Federal share of the
				cost of establishing or enhancing, and administering per-pupil facilities aid
				programs.
							(B)PeriodThe
				Secretary shall award grants under this subsection for periods of not more than
				5 years.
							(C)Federal
				shareThe Federal share of the cost described in subparagraph (A)
				for a per-pupil facilities aid program shall be not more than—
								(i)90 percent of the
				cost, for the first fiscal year for which the program receives assistance under
				this subsection;
								(ii)80 percent in the
				second such year;
								(iii)60 percent in
				the third such year;
								(iv)40 percent in the
				fourth such year; and
								(v)20 percent in the
				fifth such year.
								(D)State
				shareA State receiving a
				grant under this subsection may partner with 1 or more organizations to provide
				up to 50 percent of the State share of the cost of establishing or enhancing,
				and administering the per-pupil facilities aid program.
							(E)Multiple
				grantsA State may receive more than 1 grant under this
				subsection, so long as the amount of such funds provided to charter schools
				increases with each successive grant.
							(3)Use of
				funds
							(A)In
				generalA State that receives a grant under this subsection shall
				use the funds made available through the grant to establish or enhance, and
				administer, a per-pupil facilities aid program for charter schools in the State
				of the applicant.
							(B)Evaluations;
				technical assistance; disseminationFrom the amount made
				available to a State through a grant under this subsection for a fiscal year,
				the State may reserve not more than 5 percent to carry out evaluations, to
				provide technical assistance, and to disseminate information.
							(C)Supplement, not
				supplantFunds made available under this subsection shall be used
				to supplement, and not supplant, State and local public funds expended to
				provide per-pupil facilities aid programs, operations financing programs, or
				other programs, for charter schools.
							(4)Requirements
							(A)Voluntary
				participationNo State may be required to participate in a
				program carried out under this subsection.
							(B)State
				law
								(i)In
				generalTo be eligible to receive a grant under this subsection,
				a State shall establish or enhance, and administer, a per-pupil facilities aid
				program for charter schools in the State, that—
									(I)is specified in
				State law; and
									(II)provides annual
				financing, on a per-pupil basis, for charter school facilities.
									(ii)Special
				RuleA State that is required under State law to provide its
				charter schools with access to adequate facility space may be eligible to
				receive a grant under this subsection if the State agrees to use the funds to
				develop a per-pupil facilities aid program consistent with the requirements of
				this subsection.
								(5)ApplicationsTo
				be eligible to receive a grant under this subsection, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may
				require.
						.
		7.National
			 activitiesSection 5205 (20
			 U.S.C. 7221d) is amended to read as follows:
			
				5205.National
				activities
					(a)In
				generalFrom the amount
				reserved under section 5202(b)(2), the Secretary shall—
						(1)use not less than
				50 percent of such funds to award grants in accordance with subsection (b);
				and
						(2)use the remainder
				of such funds to—
							(A)disseminate
				technical assistance to State entities in awarding subgrants under section
				5203(b)(1)(A);
							(B)disseminate best
				practices regarding public charter schools; and
							(C)evaluate the
				impact of the charter school program, including the impact on student
				achievement, carried out under this subpart.
							(b) Grants
						(1)In
				generalFrom the amounts described in subsection (a)(1), the
				Secretary shall make grants, on a competitive basis, to eligible applicants for
				the purpose of carrying out the activities described in section 5202(a)(1) and
				section 5203(b).
						(2)Terms and
				conditionsExcept as otherwise provided in this subsection,
				grants awarded under this subsection shall have the same terms and conditions
				as grants awarded under section 5203.
						(3)Eligible
				applicant definedFor purposes of this subsection, the term
				eligible applicant means an eligible applicant that desires to
				open a charter school in a State that—
							(A)did not apply for
				a grant under section 5203;
							(B)did not receive a
				grant under section 5203; or
							(C)received a grant
				under section 5203 and is in the fourth or fifth year of the grant period for
				such grant.
							(c)Contracts and
				grantsThe Secretary may
				carry out any of the activities described in this section directly or through
				grants, contracts, or cooperative
				agreements.
					.
		8.Records
			 transferSection 5208 (20
			 U.S.C. 7221g) is amended by inserting as quickly as possible and
			 before to the extent practicable.
		9.DefinitionsSection 5210 (20 U.S.C. 7221i) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (K), by striking and at the end;
				(B)in subparagraph
			 (L), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end, the following:
					
						(M)may serve prekindergarten or postsecondary
				students.
						;
				(2)in paragraph (3),
			 by striking under section 5203(d)(3); and
			(3)by adding at the
			 end the following:
				
					(5)Expansion of a
				high-quality charter schoolThe term expansion of a high-quality
				charter school means a high-quality charter school that either
				significantly increases its enrollment or adds one or more grades to its
				school.
					(6)High-quality
				charter schoolThe term high-quality charter school
				means a charter school that—
						(A)shows evidence of
				strong academic results;
						(B)has no significant
				issues in the areas of student safety, financial management, or statutory or
				regulatory compliance;
						(C)has demonstrated success in significantly
				increasing student academic achievement and attainment for all students served
				by charter schools; and
						(D)has demonstrated
				success in increasing student academic achievement for the subgroups of
				students described in section 1111(b)(2)(C)(v)(II).
						(7)Replicable,
				high-quality charter school modelThe term replicable, high-quality
				charter school model means a high-quality charter school that will open
				a new campus under an existing
				charter.
					.
			10.Authorization of
			 appropriationsSection 5211
			 (20 U.S.C. 7221j) is amended to read as follows:
			
				5211.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $300,000,000 for fiscal
				year 2012 and each of the 5 succeeding fiscal
				years.
				.
		11.Conforming
			 amendments
			(a)RepealSubpart 2 of part B of title V (20 U.S.C.
			 7223 et seq.) is repealed.
			(b)Table of
			 contentsThe table of contents in section 2 is amended—
				(1)by striking the
			 item relating to section 5203 and inserting the following:
					
						
							Sec. 5203. Grants to support high-quality
				charter
				schools.
						
						;
					and(2)by striking the
			 item relating to section 5204 and inserting the following:
					
						
							Sec. 5204. Facilities financing
				assistance.
						
						.
				
